Name: Commission Regulation (EEC) No 68/88 of 11 January 1988 abolishing the countervailing charge on clementines originating in Morocco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 1 . 88 Official Journal of the European Communities No L 8/15 COMMISSION REGULATION (EEC) No 68/88 of 11 January 1988 abolishing the countervailing charge on Clementines originating in Morocco whereas the conditions specified in Article 26 ( 1 ) of Regu ­ lation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of Clementines origina ­ ting in Morocco can be abolished, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 3910 /87 (-), and in particular the second subparagraph of Article 27 (2) thereof. Whereas Commission Regulation (EEC) No 3644/87 ('), as last amended by Regulation (EEC) No 3845/87 (4), introduced a countervailing charge on Clementines origi ­ nating in Morocco Whereas for these Clementines originating in Morocco there were no prices for six consecutive working days ; Article 1 Regulation (EEC) No 3644/87 is hereby repealed. Article 2 This Regulation shall enter into force on 12 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels . II January 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118, 20 . 5. 1972. p 1 . (*) OJ No L 370, 30 . 12 . 1987 , p 33 . ,(3) OJ No L 342, 4. 12. 1987, p. 18 0 OJ No L 361 , 22. 12 . 1987 , p . 26 .